United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2997
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Arketa Willis,                            *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: September 4, 2008
                                 Filed: September 19, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Arketa Willis pleaded guilty to traveling in interstate commerce with intent to
distribute the proceeds of an unlawful activity (namely, possession with intent to
distribute and distribution of controlled substances) in violation of 18 U.S.C.
§ 1952(a)(1). At sentencing, the district court1 rejected Willis’s position that her base
offense level should be 6 under U.S.S.G. § 2E1.2(a)(1). Rather, finding that the seized
currency ($100,950) was the proceeds of marijuana sales, the court converted the
currency into 36.6 kilograms of marijuana to arrive at a base offense level of 18. See

      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
U.S.S.G. § 2E1.2(a)(2) (use offense level applicable to underlying unlawful activity
in respect to which travel was undertaken), § 2D1.1(a)(3), (c)(11). The court then
sentenced Willis to 41 months in prison. She appeals, arguing that the district court’s
findings of fact for an upward adjustment under section 2E1.2(a)(2) were clearly
erroneous because insufficient evidence existed of any underlying offense.

      We conclude that the district court did not clearly err in finding that the seized
currency represented the proceeds of marijuana distribution for purposes of applying
section 2E1.2(a)(2). Likewise, we see no clear error in the court’s conversion of the
currency into a drug quantity. See United States v. King, 518 F.3d 571, 575 (8th Cir.
2008).

      Accordingly, we affirm.
                     ______________________________




                                          -2-